Citation Nr: 1718541	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-15 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial compensable rating for mild reactive airway disease.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel









INTRODUCTION

The Veteran had active duty service from August 2006 to May 2009.  This case comes before the Board of Veterans' Appeals (Board) from October 2009 and February 2010 rating decisions by the Louisville. Kentucky Department of Veterans Affairs (VA) Regional Office (RO) rating decisions.  

The October 2009 rating decision, inter alia,  granted service connection for mild reactive airway disease, with a noncompensable (0 percent) evaluation, effective May 12, 2009.  The Veteran appealed.

The February 2010 rating decision denied entitlement to TDIU. 

December 2013 and November 2016 Board decisions (both by Veterans Law Judges other than the undersigned) remanded the matters currently on appeal for additional development.

The case is now assigned to the undersigned.  


FINDINGS OF FACT

1. The Veteran's mild reactive airway disease is shown to have been manifested by a ratio of between 71 and 80 percent Forced Vital Capacity (FEV-1/FVC) pulmonary function test (PFT) and by a ratio of  between 66 and 88 percent predicted on the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method ((DLCO) (SB)).  

2. The Veteran meets the schedular criteria for TDIU and his service-connected disabilities prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience.



CONCLUSIONS OF LAW

1. The criteria for a higher initial 10 percent rating, but not higher, for the Veteran's mild reactive airway disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.97, Diagnostic Code 6600, 6601 (2016). 

2. The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claims for an initial compensable rating for mild reactive airway disease and entitlement to TDIU.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.


Evaluation of Mild Airway Disease

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

The Veteran's mild reactive airway disease is rated as noncompensable (0 percent) under 38 C.F.R. § 4.114, Diagnostic Code 6601 for bronchiectasis.  Under Code 6601, a compensable (10 percent) rating is assigned when bronchiectasis is manifested by intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year.  A 30 percent evaluation is assigned for bronchiectasis with incapacitating episodes (an incapacitating episode is one that requires bedrest and treatment by a physician) of infection of two to four weeks total duration per year or; daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  A 60 percent evaluation is assigned for bronchiectasis with incapacitating episodes of infection of four to six weeks total duration per year, or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.  A 100 percent evaluation is assigned for bronchiectasis with incapacitating infection episodes of at least six weeks total duration per year.

Code 6601 also permits rating under code 6600 for chronic bronchitis.  Under Diagnostic Code 6600 (and 6601), a 10 percent evaluation is assigned for FEV-1 of 71 to 80 percent predicted, or; FEV-1/Forced Vital Capacity of 71 to 80 percent, or DLCO (SB) 66 to 80 percent predicted.  A 30 percent evaluation is assigned for FEV-1 of 56 to 70 percent predicted, or; FEV-1/Forced Vital Capacity of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A  60 percent evaluation is assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is assigned for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DCLO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; required outpatient oxygen therapy.

Pulmonary function tests (PFTs) are required to evaluate a disability under Diagnostic Codes 6600, unless (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less, (ii) pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy has been diagnosed, (iii) there have been one or more episodes of acute respiratory failure, or (iv) outpatient oxygen therapy is required. 38 C.F.R. § 4.96 (d)(1).  If the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) test is not of record, evaluation can be based on alternative criteria as long as the examiner states why the test would not have been useful or valid in a particular case.  Id. at (d)(2).  When evaluating a disability based on PFTs, post-bronchodilator results are used, unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used to determine the disability rating.  Id. at (d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which result is used, the test result that the examiner states most accurately reflects the level of disability is used to evaluate for rating purposes.  Id.  at (d)(6).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and will focus on what the evidence shows, or fails to show, as to the claim.

Based on a review of the record, the Board concludes that the Veteran meets the criteria for a higher initial evaluation of 10 percent (but not greater) for his mild reactive airway disease.  

As noted above, Diagnostic Code 6601 provides for a rating based on pulmonary impairment as for chronic bronchitis under Diagnostic Code 6600.  On June 2009 VA PFT test (the examination service connection was based on), the Veteran's pre-bronchodilator FEV-1 was 91 percent, pre-bronchodilator FEV-1/FVC was 80 percent; and DLCO (SB) was 69 percent predicted.  This finding reasonably approximates the criteria for a 10 percent rating under Diagnostic Code 6601 because the Veteran's pulmonary impairment was manifested by FEV-1/FVC between 71 and 80 percent and DLCO (SB) between 66 and 80 percent.  

A higher rating based on pulmonary impairment is not warranted because the pulmonary function was not shown to be less than FEV-1 of 71 percent predicted, FEV-1/FVC of 71 percent predicted, and DLCO (SB) of 66 percent predicted.  

A higher rating under Diagnostic Code 6601 is also not warranted.  Under Diagnostic Code 6601, higher ratings require either incapacitating episodes of infection or a productive cough that requires antibiotics.  While the Veteran reported having a daily productive couch on the December 2016 VA examination, the medical records do not show that he takes antibiotics for any symptoms associated with his respiratory disability.  While he also reported taking albuterol on the December 2016 VA examination, albuterol is not an antibiotic.  Accordingly a rating higher than 10 percent under Diagnostic Code 6601 is not warranted.  

The Board has considered the doctrine of reasonable doubt but has determined that it is inapplicable, other than to the extent of allowing an increase in the rating from the noncompensable (0 percent) to the 10 percent level, because otherwise the preponderance of the evidence is against a higher rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.21.

Entitlement to TDIU

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability, or combination of disabilities, the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; see Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (holding that TDIU is assigned based on the collective impact of service-connected disabilities).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated 60 percent or more or, if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran has established service connection for mild reactive airway disease, now evaluated as 10 percent disabling from May 12, 2009; a psychiatric disorder characterized as other trauma and stressor related disorder (previously posttraumatic stress disorder (PTSD)), evaluated as 70 percent from June 12, 2009; patellofemoral syndrome, left knee, evaluated as 10 percent from May 12, 2009; and tinnitus, evaluated as 10 percent from May 12, 2009.  The Veteran has a single service-connected disability rated at 70 percent beginning June 12, 2009.  Therefore, the schedular criteria for a TDIU rating are met. 

The analysis proceeds to assessing whether the Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and work experience.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356   (1991). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

In this case both the July 2016 VA PTSD examiner and the December 2016 VA social work and industrial survey examiner opined that the Veteran's psychiatric symptoms of impaired judgment, poor motivation, moodiness, difficulty getting along with others, suspiciousness, hypervigilance impacted the Veteran's ability to secure and maintain employment.  However both also opined that they could not differentiate between the overlapping symptoms of the Veteran's personality disorder, service connected psychiatric disorder, and drug use to opine which diagnosis contributed more towards his occupational impairment. 

Resolving reasonable doubt in favor of the Veteran, all of the Veteran's psychiatric symptoms will be considered attributed to his service connected other trauma and stressor related disorder because the Veteran's psychiatric symptoms cannot be differentiated between his service-connected other trauma and stressor related disorder, his personality disorder or symptoms from drug abuse.  Mittlieder v. West, 11 Vet. App. 181 (1998) (stating that, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected disability, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.)

In this case, the Veteran is not currently working and has been unemployed since his separation from service except for two brief jobs.  The Veteran also reported that he was fired from both of these brief jobs because of altercations with a co-worker.  On both July 2016 VA PTSD examination and the December 2016 VA social work and industrial survey, the examiners stated that the Veteran's psychiatric disability impacted his ability to obtain and maintain work.  The July 2016 examiner opined that the "Veteran's mood reactivity, irritability, negativity, hostility, projection, and desire to be alone would be significantly impairing in a work setting that calls for interpersonal contact," and that "his faulty thinking and attributions toward others (mistrust, disdain, and judgment) would likely cause significant impairment with co-workers and superiors."  The December 2016 examiner also opined that the Veteran's "judgment, mood and motivation may affect his ability to seek and retain employment." 

Accordingly, the preponderance of the evidence demonstrates that the Veteran was precluded from securing and following substantially gainful employment due to his service-connected disabilities.


ORDER

An initial 10 percent rating for mild reactive airway disease is granted, subject to the regulations governing payment of monetary awards.

A TDIU rating is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


